EXHIBIT 10.16

 

Krishna Kolluri

 

VESTING WAIVER AGREEMENT

 

This VESTING WAIVER AGREEMENT (this “Agreement”) is made and entered into as of
October 3, 2003 by and between the undersigned stockholder (“Stockholder”) and
NetScreen Technologies, Inc., a Delaware corporation (“Acquirer”). This
Agreement shall be effective as of the closing of the Merger (as defined below).
As used herein, the term “Acquirer Employer” shall mean Acquirer or the
subsidiary or affiliate of Acquirer that employs Stockholder and their
successors and assigns.

 

RECITALS

 

WHEREAS, Stockholder is a party to that certain (a) Common Stock Purchase
Agreement dated April 19, 2001 by and between Neoteris, Inc., a Delaware
corporation (the “Company”), and Stockholder (the “Stock Agreement”) and the (b)
Amended and Restated Employment Agreement dated April 19, 2001 by and between
the Company and Stockholder (the “Employment Agreement”), which documents
together with any option agreements (the “Option Agreement”) by and between the
Company and Stockholder shall be referred to as the “Compensation Arrangement”;

 

WHEREAS, the Company, Acquirer and Neon Acquisition Corp., a Delaware
corporation and wholly owned subsidiary of Acquirer (“Merger Sub”), have entered
into that certain Agreement and Plan of Merger dated October 3, 2003 (the
“Merger Agreement”) providing for the merger of Merger Sub with the Company (the
“Merger”); and

 

WHEREAS, at the effective time of the merger of Merger Sub with the Company as
defined in the Merger Agreement (the “Effective Time”) Stockholder shall
commence employment with Acquirer pursuant to the assumption of the Employment
Agreement and in connection therewith Stockholder and Acquirer have entered into
that certain Assumption and Amendment Agreement that modifies the Employment
Agreement (the Employment Agreement, as amended by the Amendment and Assumption
Agreement, is referred to as the “Assumed Employment Agreement”).

 

NOW, THEREFORE, in consideration of the foregoing and the mutual promises,
covenants and conditions contained herein, the parties hereby agree as follows:

 

1 Acknowledgments and Waivers by Stockholder.

 

(a) Stockholder hereby acknowledges and agrees that the commencement of
Stockholder’s employment with Acquirer Employer, on the terms and conditions of
the Assumed Employment Agreement, shall not constitute (i) a termination of
Stockholder’s employment for “Good Reason” (as defined in Section 5.5(b) of the
Employment Agreement), (ii) a termination of Stockholder’s employment pursuant
to Section 3(a)(iv) of the Stock Agreement, or (iii) any other type of
“constructive termination” as such term is generally understood, and Stockholder
hereby waives the provisions of Section 5.5(b) of the Employment Agreement
and/or the provisions of Section 3(a)(iv) of the Stock Agreement with respect to
the Merger and with respect to any termination by Stockholder whether or not in
connection with a change of control of the Company, Acquirer Employer or
Acquirer.



--------------------------------------------------------------------------------

(b) Stockholder hereby waives any rights to accelerated vesting and/or
accelerated exercisability, as applicable, of Stockholder’s stock or options
pursuant to the Compensation Arrangement arising as a result of the Merger or
arising in connection with Stockholder’s employment with Acquirer Employer.

 

(c) Stockholder hereby acknowledges that, subject to and on the terms and
conditions of the Merger Agreement, as a result of the Merger Acquirer is
assuming all of Stockholder’s options to purchase shares of the Company’s common
stock and that Stockholder’s stock shall remain subject to its original vesting
schedule and that Acquirer will succeed to the Company’s right to repurchase
Stockholder’s unvested stock on the terms and conditions of the Stock Agreement.
Stockholder hereby acknowledges and agrees that none of Stockholder’s stock or
options shall automatically vest or accelerate as a result of the Merger and the
transactions contemplated thereby and/or as a result of the assumption of
Stockholder’s options or the assignment to Acquirer of the Company’s rights to
repurchase unvested stock as provided in the Merger Agreement. Stockholder
hereby waives any rights to automatic vesting or acceleration of Stockholder’s
stock or options upon or following the Merger.

 

2. Agreements by Acquirer.

 

(a) Notwithstanding the provisions of Section 1 or any other provision of the
Compensation Arrangement, subject to execution of the general release required
under the first paragraph of Section 5.3 of the Assumed Employment Agreement,
Acquirer hereby agrees that, upon termination of Stockholder by Acquirer
Employer without Cause (as defined in the Employment Agreement) or Stockholder’s
voluntary termination for Good Reason (as defined in the Employment Agreement)
within twenty-four (24) months following the Effective Time of the Merger,
Stockholder shall receive twenty-four (24) months of accelerated vesting and/or
accelerated exercisability of Stockholder’s stock and options, as applicable,
issued or issuable under the Stock Agreement and/or the Option Agreement;
provided, however, that Stockholder’s options under the Option Agreement, if
any, shall remain exercisable only until the earlier of (i) the Expiration Date
(as defined in the Option Agreement) and (ii) the date on which Stockholder’s
options under the Option Agreement would otherwise terminate following a
termination without Cause (as defined in the Employment Agreement). A transfer
of Stockholder from one Acquirer Employer to another Acquirer Employer shall not
be construed as a termination of Stockholder. A voluntary termination by the
Stockholder shall not trigger any acceleration of vesting and/or accelerated
exercisability of the Stockholder’s stock or options, except where such
voluntary termination by the Stockholder is for Good Reason (as defined in the
Employment Agreement).

 

(b) Notwithstanding the foregoing, Stockholder shall not be entitled to any
accelerated vesting and/or exercisability of the Stockholder’s stock or options,
as applicable, if Stockholder’s employment is terminated by Acquirer Employer
for Cause (as defined in the Employment Agreement).

 

2



--------------------------------------------------------------------------------

3. Miscellaneous.

 

(a) Entire Agreement. This Agreement and the documents referred to herein
constitute the entire agreement and understanding of the parties with respect to
the subject matter of this Agreement, and supersede all prior understandings and
agreements, whether oral or written, between or among the parties hereto with
respect to the specific subject matter hereof.

 

(b) Construction of Agreement. This Agreement has been negotiated by the
respective parties hereto and their attorneys and the language hereof will not
be construed for or against either party.

 

(c) Governing Law. The internal laws of the State of California (irrespective of
its choice of law principles) will govern the validity of this Agreement, the
construction of its terms, and the interpretation and enforcement of the rights
and duties of the parties hereto.

 

(d) Severability. If any provision of this Agreement, or the application
thereof, shall for any reason and to any extent be invalid or unenforceable,
then the remainder of this Agreement, and the application of such provisions to
other persons or entities or circumstances as applicable, will be interpreted so
as reasonably to effect the intent of the parties hereto.

 

(e) Amendment and Waivers. Any term or provision of this Agreement may be
amended, and the observance of any term of this Agreement may be waived (either
generally or in a particular instance and either retroactively or
prospectively), only by a writing signed by the party to be bound thereby.

 

(f) Counterparts. This Agreement may be executed in counterparts, each of which
will constitute an original and all of which together will constitute one
agreement.

 

(g) Effective Date. This Agreement shall become effective only upon the
Effective Time. This Agreement shall be null and void if the Merger Agreement is
terminated in accordance with its terms.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Acquirer and Stockholder have executed this Agreement as of
the date first indicated above.

 

STOCKHOLDER:

By:

  

/s/ Krishna Kolluri

--------------------------------------------------------------------------------

Krishna Kolluri

ACQUIRER:

NETSCREEN TECHNOLOGIES, INC.

By:

  

/s/ Edie Rodriguez

--------------------------------------------------------------------------------

Name:

  

EDIE RODRIGUEZ

--------------------------------------------------------------------------------

Title:

  

VP HUMAN RESOURCES

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE TO VESTING WAIVER AGREEMENT]

 

4